     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 1 of 12 Page ID #:168



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
4    Assistant United States Attorney
     Deputy Chief, Cyber & Intellectual Property Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6579
7         Facsimile: (213) 894-2927
          E-mail:    anil.j.antony@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. 2:20-CR-00322-ODW

13              Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
14                    v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                              PERIODS PURSUANT TO SPEEDY TRIAL
15   RAMON OLORUNWA ABBAS,                    ACT
       aka “Ray Hushpuppi,”
16     aka “Hush,”                            CURRENT TRIAL DATE:        5/4/2021
                                              PROPOSED TRIAL DATE:      7/27/2021
17              Defendant.

18
19         Plaintiff United States of America, by and through its counsel
20   of record, the Acting United States Attorney for the Central District
21   of California and Assistant United States Attorney Anil J. Antony,
22   and defendant RAMON OLORUNWA ABBAS, also known as (“aka”) “Ray
23   Hushpuppi,” aka “Hush” (“defendant”), both individually and by and
24   through his counsel of record, Louis J. Shapiro, hereby stipulate as
25   follows:
26         1.   The Information in this case was filed on July 29, 2020.
27   Defendant first appeared before a judicial officer of the court in
28   which the charges in this case were pending on August 17, 2020.            The
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 2 of 12 Page ID #:169



1    Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

2    trial commence on or before October 26, 2020.

3          2.    On August 17, 2020, the Court set a trial date of October

4    13, 2020.

5          3.    On September 23, 2020, the Court continued the trial date

6    to May 4, 2021 on the Court’s own motion pursuant to the Speedy Trial

7    Act, 18 U.S.C. § 3161(h)(7)(A).       (Dkt. 26 (the “September 23

8    Order”).)    In continuing the trial date, the Court made findings that

9    the continuance was necessary due to the unprecedented public health

10   pandemic caused by the impact of COVID‐19 on the population of the
11   Central District of California.       (Id.)   The parties incorporate the

12   Court’s findings in the September 23 Order into this stipulation and

13   agree that those findings, along with the further reasons set forth

14   in this stipulation, provide good cause for a finding of excludable

15   time and a continuance of the trial date to July 27, 2021.

16         4.    Defendant is detained pending trial.        The parties estimate

17   that the trial in this matter will last approximately 7 days.

18         5.    By this stipulation, defendant and the government move to
19   continue the trial date to July 27, 2021.         This is the first request

20   for a continuance.

21         6.    Defendant requests the continuance based upon the following

22   facts, which the parties believe demonstrate good cause to support

23   the appropriate findings under the Speedy Trial Act:

24               a.   Defendant is charged with violation of 18 U.S.C.

25   §§ 1349 (Conspiracy to Commit Wire Fraud), 1956(h) (Conspiracy to

26   Engage in Money Laundering), 1956(a)(2)(B)(i) (International Money

27   Laundering), and 1957 (Engaging in Monetary Transactions in Property

28   Derived from Specified Unlawful Activity).         The government has

                                           2
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 3 of 12 Page ID #:170



1    produced discovery to the defense, including more than 17,000 pages

2    of documents and additional native files containing messaging

3    conversations, photographs, audio recordings, business records from

4    third parties, and reports by the Federal Bureau of Investigation

5    (“FBI”).    The government anticipates making additional discovery

6    productions on a rolling basis, including additional data from search

7    warrants.

8                b.    On February 25, 2021, defendant’s current counsel,

9    Louis J. Shapiro, substituted in as counsel of record.           Defense

10   counsel represents that he requires additional time to prepare this

11   case for trial.     Specifically, in light of the foregoing, and the

12   complexity of the discovery and allegations in this case, counsel for

13   defendant also represents that additional time is necessary to confer

14   with defendant, conduct and complete an independent investigation of

15   the case, conduct and complete additional legal research including

16   for potential pre-trial motions, review the discovery and potential

17   evidence in the case, and prepare for trial in the event that a

18   pretrial resolution does not occur.        Defense counsel represents that

19   failure to grant the continuance would deny him reasonable time

20   necessary for effective preparation, taking into account the exercise

21   of due diligence.

22               c.    Defendant believes that failure to grant the

23   continuance will deny him continuity of counsel and adequate

24   representation.

25               d.    The government does not object to the continuance.

26               e.    The requested continuance is not based on congestion

27   of the Court’s calendar, lack of diligent preparation on the part of

28   the attorney for the government or the defense, or failure on the

                                           3
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 4 of 12 Page ID #:171



1    part of the attorney for the Government to obtain available

2    witnesses.

3          7.   For purposes of computing the date under the Speedy Trial

4    Act by which defendant’s trial must commence, the parties agree that

5    the time period of October 13, 2020 to July 27, 2021, inclusive,

6    should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

7    (h)(7)(B)(i), and (h)(7)(B)(iv) because the delay results from a

8    continuance granted at defendant’s request, without government

9    objection, on the basis of the Court’s finding that: (i) the ends of

10   justice served by the continuance outweigh the best interest of the

11   public and defendant in a speedy trial; (ii) failure to grant the

12   continuance would be likely to make a continuation of the proceeding

13   impossible, or result in a miscarriage of justice; and (iii) failure

14   to grant the continuance would unreasonably deny defendant continuity

15   of counsel and would deny defense counsel the reasonable time

16   necessary for effective preparation, taking into account the exercise

17   of due diligence.

18         8.   The parties further agree that the time between October 13,

19   2020 and July 27, 2021 should be excluded from the Speedy Trial Act

20   under the ends-of-justice provision, 18 U.S.C. § 3161(h)(7)(A), based

21   upon the following facts related to the COVID-19 pandemic, which the

22   parties believe demonstrate good cause to support the appropriate

23   findings under the Speedy Trial Act:

24              a.    On March 13, 2020, following the President’s

25   declaration of a national emergency in response to COVID-19, the

26   Court entered a General Order suspending jury selection and jury

27   trials scheduled to begin before April 13, 2020.          (C.D. Cal. General

28   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

                                           4
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 5 of 12 Page ID #:172



1    Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).)            The

2    Court subsequently continued that suspension through June 1, 2020.

3    (C.D. Cal. General Order No. 20-05, In Re: Coronavirus Public

4    Emergency, Further Order Concerning Jury Trials and Other Proceedings

5    (Apr. 13, 2020).)

6                b.   Also on March 13, 2020, the Court imposed health- and

7    travel-related limitations on access to Court facilities.           (C.D. Cal.

8    General Order No. 20-03, In Re: Coronavirus Public Emergency, Order

9    Concerning Access to Court Facilities (March 13, 2020).)           On March

10   19, 2020, by Order of the Chief Judge, the Court instituted its

11   Continuity of Operations Plan (“COOP”), closing all Central District

12   of California courthouses to the public (except for hearings on

13   criminal duty matters) and taking other emergency actions.           (C.D.

14   Cal. Order of the Chief Judge No. 20-042 (March 19, 2020).)            On March

15   29 and 31, recognizing COVID-19’s continued spread in the community,

16   the Court took further action: implementing video-teleconference and

17   telephonic hearings and suspending all grand-jury proceedings.            (C.D.

18   Cal. Orders of the Chief Judge Nos. 20-043 (March 29, 2020) and 20-

19   044 (March 31, 2020); see C.D. Cal. Order of the Chief Judge No. 20-

20   186 (December 17, 2020) (“extend[ing] all findings and authorizations

21   in Order of the Chief Judge No. 20-043 for an additional 90 days

22   unless earlier terminated”).)

23               c.   On May 28, 2020, the Court entered General Order 20-

24   08, which extended the activation of the COOP Plan to at least June

25   22, 2020.    (C.D. Cal. General Order 20-08, In Re: Coronavirus Public

26   Emergency, Order Concerning Phased Reopening of the Court (May 28,

27   2020).)   This extension order also set forth a plan for reopening,

28   which was to occur in three phases.        Phase 1 began on June 1 with the

                                           5
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 6 of 12 Page ID #:173



1    return of certain staff to the courthouses to prepare for limited in-

2    court hearings.      Phase 2 began on June 22, 2020, and involved the

3    limited reopening of Central District courthouses for in-person

4    hearings.        The final phase -- Phase 3 -- contemplated the

5    resumption of jury trials.

6                d.     In addition to temporarily suspending jury trials and

7    in-court hearings, the Court has also adopted several measures to

8    promote and protect public health and safety inside Central District

9    courthouses.      For example, on March 13, 2020, the Court imposed

10   health- and travel-related limitations on access to Court facilities,

11   which remain in effect.      (C.D. Cal. General Order No. 20-03, In Re:

12   Coronavirus Public Emergency, Order Concerning Access to Court

13   Facilities (Mar. 13, 2020).)       On June 1, 2020, by Order of the Chief

14   Judge, the Court ordered that all individuals seeking entry to or

15   occupying the courthouses within the Central District of California

16   wear face coverings in all spaces.        (C.D. Cal. Order of the Chief

17   Judge 20-078, In Re: Coronavirus Public Emergency, Use of Face

18   Coverings in Court Facilities (June 1, 2020).)

19               e.     The Court has also authorized the use of video and

20   teleconference technology in certain criminal proceedings, finding

21   that such in-person hearings “cannot be conducted in person without

22   seriously jeopardizing public health and safety.”          (C.D. Cal. Order

23   of the Chief Judge No. 20-043, In Re: Coronavirus Public Emergency,

24   Use of Video and Telephonic Conference Technology in Certain Criminal

25   Proceedings, at 3 (Mar. 29, 2020).)        On June 26, 2020, by Order of

26   the Chief Judge, the Court extended its authorization to conduct

27   hearings by video and teleconference for an additional 90 days.

28   (C.D. Cal. Order of the Chief Judge No. 20-080, In Re: Coronavirus

                                           6
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 7 of 12 Page ID #:174



1    Public Emergency, Use of Video and Telephonic Conference Technology

2    in Certain Criminal Proceedings (June 26, 2020).)

3                f.   On August 6 and September 14, 2020, the Court slightly

4    relaxed its restrictions to permit in-person criminal hearings for

5    defendants who do not consent to remote appearance and to allow up to

6    10 members of the public to attend.        (General Order No. 20-09, at 2-

7    3; C.D. Cal. General Order No. 20-12, In Re: Coronavirus Public

8    Emergency Order Concerning Reopening of the Southern Division, at 2

9    (Sept. 14, 2020).)     However, on December 7, 2020, following “an

10   unprecedented surge of COVID-19 cases, hospitalizations, and test

11   positivity rates in the Central District,” the Court reinstituted its

12   COOP Plan.    (Order of the Chief Judge No. 20-179, at 1-2.)         The COOP

13   Plan suspended all grand jury proceedings and once again closed court

14   facilities to the public except for hearings on certain criminal duty

15   matters.    (Order of the Chief Judge No. 20-179, at 2-3.)         On January

16   6, 2021, the suspension was extended through and including January

17   29, 2021.    (Order of the Chief Judge No. 21-002, at 2.)         The COOP

18   Plan expired on January 29, 2021, and the Court permitted the

19   resumption of certain in-person hearings, but not jury trials,

20   beginning on February 1, 2021.       (See COOP Expiration Notice.)

21               g.   The Court’s orders were imposed based on (1) the

22   California Governor’s declaration of a public-health emergency in

23   response to the spread of COVID-19, as well as (2) the Centers for

24   Disease Control’s advice regarding reducing the possibility of

25   exposure to the virus and slowing the spread of the disease.            (See,

26   e.g., General Order 20-02, at 1.)         The Chief Judge has recognized

27   that, during the COVID-19 crisis, gatherings should be limited to no

28   more than 10 people and elderly and other vulnerable people should

                                           7
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 8 of 12 Page ID #:175



1    avoid person-to-person contact.        (See Order of the Chief Judge No.

2    20-042, at 1-2.)      The Court has more broadly recognized CDC guidance

3    advising “precautions to reduce the possibility of exposure to the

4    virus and slow the spread of the disease[.]”         (General Order 20-09,

5    at 1.)

6                h.     The Court’s September 23 Order continued the trial

7    date to May 4, 2021 on the Court’s own motion pursuant to the Speedy

8    Trial Act, 18 U.S.C. § 3161(h)(7)(A), finding that a continuance is

9    necessary due to the unprecedented public health pandemic caused by

10   the impact of COVID‐19 on the population of the Central District of
11   California.      (ECF No. 26.)

12               i.     Local and state governments have adopted similar

13   policies.    On March 19, 2020, both Los Angeles Mayor Eric Garcetti

14   and California Governor Gavin Newsom issued emergency orders

15   requiring residents to “stay home,” subject to limited exceptions.

16   California Executive Order N-33-20 (March 19, 2020); accord Safer at

17   Home, Public Order Under City of Los Angeles Emergency Authority ¶ 1

18   (March 19, 2020).      Subject to similarly limited exceptions, all
19   travel was prohibited.        Safer At Home ¶ 4.   Non-essential businesses

20   requiring in-person attendance by workers were ordered to cease

21   operations.      Id. ¶ 2.    All schools in the Los Angeles Unified School

22   District remain closed to in-person classes.

23               j.     On December 3, 2020, the Acting State Public Health

24   Officer of the State of California issued a Regional Stay at Home

25   Order based on the “unprecedented surge in the level of community

26   spread of COVID-19.”        (California Regional Stay at Home Order

27   12/03/2020 (Dec. 3, 2020).)        That order went into effect on December

28   6, 2020 and restricted business and social activities, including by

                                           8
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 9 of 12 Page ID #:176



1    suspending outdoor restaurant operations, in California regions for

2    which ICU bed capacity is less than 15%.         As the Chief Judge’s

3    December 7, 2020 Order reactivating the COOP Plan recognized, ICU

4    availability in the Southern California region, which includes the

5    entire Central District, fell below 15% as soon as the Regional Stay

6    at Home Order went into effect.       (Order of the Chief Judge No. 20-

7    179, at 2.)     When the COOP Plan was extended on January 6, 2021, ICU

8    availability in the Southern California region was at 0.0%.            (Order

9    of the Chief Judge 21-002, at 1.)         Although the Regional Stay at Home

10   Order was lifted on January 25, 2021, ICU availability has increased,

11   and case numbers have declined, COVID-19 remains extremely dangerous,

12   and California counties remain subject to various restrictions,

13   depending on their tier.      (See “Blueprint for a Safer Economy,”

14   https://covid19.ca.gov/safer-economy/ (last visited March 9, 2021).)

15              k.     As these measures reflect, the coronavirus pandemic is

16   a global emergency that is unprecedented in modern history.            As data

17   from both the Centers for Disease Control and the California

18   Department of Public Health reflect, the virus has spread through the
19   United States community at an alarming rate.         (See Coronavirus

20   Disease 2019 (COVID-19) in the U.S., Centers for Disease Control and

21   Prevention (updated daily), available at https://www.cdc.gov/

22   coronavirus/2019-ncov/cases-updates/cases-in-us.html; Coronavirus

23   Disease 2019 (COVID-19), California Department of Public Health

24   (updated daily), available at https://www.cdph.ca.gov/Programs/CID/

25   DCDC/Pages/Immunization/ncov2019.aspx.)        The death toll, across the

26   world, is staggering.

27              l.     Based on these facts, the Court’s August 2020 order

28   concluded that it was necessary to suspend criminal jury trials until

                                           9
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 10 of 12 Page ID #:177



1    further notice “in order to protect public health, and in order to

2    reduce the size of public gatherings and reduce unnecessary travel.”

3    (General Order 20-09, at 1.)       Given the increased rates of COVID-19-

4    related hospitalization and death over the 30 days preceding the

5    August 2020 order, the Court found that “holding jury trials

6    substantially increases the chances of transmitting the Coronavirus,”

7    and it would thus “place prospective jurors, defendant, attorneys,

8    and court personnel at unnecessary risk.”         (Id. at 3.)    The Court

9    concluded that suspending jury trials thus served the ends of justice

10   and outweighed the interests of the public and defendants in a speedy

11   trial.     (Id.)   The Central District of California has not yet devised

12   and adopted protocols for safely conducting jury trials.

13         9.     Nothing in this stipulation shall preclude a finding that

14   other provisions of the Speedy Trial Act dictate that additional time

15   periods be excluded from the period within which trial must commence.

16   Moreover, the same provisions and/or other provisions of the Speedy

17   //

18   //
19   //

20

21

22

23

24

25

26

27

28

                                           10
     Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 11 of 12 Page ID #:178



1    Trial Act may in the future authorize the exclusion of additional

2    time periods from the period within which trial must commence.

3          IT IS SO STIPULATED.

4     Dated: March 10, 2021                Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8
                                            /s/
9                                          ANIL J. ANTONY
                                           Assistant United States Attorney
10
                                           Attorneys for Plaintiff
11                                         UNITED STATES OF AMERICA

12
           I am RAMON OLORUNWA ABBAS’ attorney.        I have carefully discussed
13
     every part of this stipulation and the continuance of the trial date
14
     with my client. I have fully informed my client of his Speedy Trial
15
     rights.    To my knowledge, my client understands those rights and
16
     agrees to waive them.      I believe that my client’s decision to give up
17
     the right to be brought to trial earlier than July 27, 2021 is an
18
     informed and voluntary one.
19

20                                                 3/18/21
     LOUIS J. SHAPIRO                              Date
21   Attorney for Defendant
     RAMON OLORUNWA ABBAS
22

23
           I have read this stipulation in English, a language in which I
24
     am fluent, and I have carefully discussed it with my attorney. I
25
     understand my Speedy Trial rights.         I voluntarily agree to the
26
     //
27
     //
28

                                           11
Case 2:20-cr-00322-ODW Document 35 Filed 03/19/21 Page 12 of 12 Page ID #:179
